Order filed October 24, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00482-CV
                                    ____________

                          TIMOTHY J CONLEY, Appellant

                                          V.

                     DENNIS CLIFFORD GATES, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1093283

                                     ORDER

      Appellant’s brief was due October 9, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 9, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM